Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 and 9-21 are pending. Claims 11, 13, and 15 are currently amended. Claim 8 was previously cancelled and claims 1-7, 9-10, and 16-20 were withdrawn. 
In view of the amendment, filed 06/10/2022, the following rejections are withdrawn:
Claim rejections under 35 U.S.C. 102 as anticipated by Sharon

Claim Interpretation
Persons of ordinary skill in the art reading the specification (e.g., [0059]-[0061]) would understand the amended claim terms “non-transitory memory devices” to have a sufficiently definite meaning as the name for structure that is used to perform the function of storing computer readable instructions. Therefore, 35 U.S.C. 112(f) no longer applies.
Persons of ordinary skill in the art reading the specification (e.g., [0050]-[0052]) would understand the amended claim terms “irradiation devices” to have a sufficiently definite meaning as the name for structure that is used to perform the function of building up a plurality of layers. Therefore, 35 U.S.C. 112(f) no longer applies.
Accordingly, the terms are interpreted in light of the specification and their commonly accepted meanings in the technological art.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 11 and 15 recite “quality metric,” which is not appropriately defined by the claims or in the specification. The specification in paragraph [0073] appears to provide examples of a preselected metric which may be “a quality metric or measurable critical-to-quality metric” – these include a strength or durability requirement, surface finish, heat transfer capability, resolution, and a weight requirement. The specification states that the provided examples are not intended to be limiting. While the specification provides a range of non-limiting examples, the scope of “preselected quality metric” is not clearly set forth, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 recite(s) functional capabilities of a processor configured to: decompose a model representing a component into submodels that each correspond to a subcomponent of the component, each of the subcomponents having a preselected quality metric associated therewith, the model being decomposed into the submodels based at least in part on the preselected quality metric, and select a set of build parameters for each of the submodels based at least in part on the preselected quality metric associated with the subcomponents. 
The claim is directed to modeling operations executed by processors based on computer-readable instructions stored on non-transitory memory devices. The modeling operations refer to a process that, under its broadest reasonable interpretation, covers performance of the claimed limitations in the mind but for the recitation of generic computer components (processors). That is, other than reciting “the one or more processors,” nothing in the claim element precludes the steps from practically being performed in the mind. The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. But for the “one or more processors” language, decomposing a model into submodels based at least in part on preselected quality metrics and selecting a set of build parameters for the submodels based on the preselected quality metrics in the context of the claim encompasses a user manually performing actions, for example, looking at a model of an assembly comprising distinct components and deciding to separate the components based on an apparent characteristic such as shape/color/surface features, and then choosing the associated build parameters based on those characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. These limitations can practically be performed in the human mind, and accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea with additional generic computer elements (processors, non-transitory memory devices storing computer-readable instructions) that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea using a computer. Further elements in the claim are also recited at a high level of generality (an additive manufacturing machine) and generally link the abstract idea to generic additive manufacturing with a device which encompasses essentially any additive manufacturing device or 3D printer (the specification also does not limit the type of additive manufacturing device to any particular device). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements include processors, memory devices storing computer-readable instructions, and a generic additive manufacturing machine capable of additively manufacturing the component. The recitation of processors configured to perform the limitations is the equivalent of merely adding the words “apply it” to the judicial exception (MPEP 2106.05(f)). Mere instructions to apply an exception cannot provide an inventive concept. The additional element of memory devices storing computer-readable instructions corresponds to storing and retrieving information in memory, which has been recognized as a well-understood, routine, and conventional function when claimed at a high level of generality (MPEP 2106.05(d)). The additional element of a generic additive manufacturing machine is widely prevalent or in common use. ASM Handbook, Volume 24, Additive Manufacturing Processes describes additive manufacturing as commercialized, a known tool for a wide range of production and tooling applications, and 3D printing is a household name.
In view of the evidence set out above, the examiner concludes that the elements in addition to the abstract idea do not amount to significantly more than the exception itself because the additional elements were widely prevalent or in common use in the relevant industry as of the filing date of Applicant’s invention. This is true when the elements are considered individually and when considered as a combination. Claim 11 is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al., US 2018/0348736 A1 (“Sharon”) in view of Susnjara et al., WO 2020/096727 A1 (“Susnjara”).

Sharon teaches an additive manufacturing system capable of executing instructions defining a program implementing steps of an additive manufacturing process outlined in the flowchart of Fig. 1. The process involves accessing a model defining a shape of a part and segregating the part into predefined shapes ([0018]-[0019]). The predefined shapes are models selected from a library of shapes and can include any suitable shape ([0019]-[0021]). The predefined shapes are then assembled into a second model that represents the shape of the part that is desired to be built with additive manufacturing and which has the same shape as the first model ([0021], [0024]). Each of the predefined models includes instructions for build parameters such as an energy source power level, a scan path, and a scan speed for the additive manufacturing machine to use during the additive manufacturing process ([0022]). The second model can have any shape and can be built out of any number of predefined models ([0022]).
In one embodiment, Sharon shows a first model 30 (Fig. 2), which is broken down into predefined shapes/models 34 and 38 which form second model 46 (Figs. 3-5):


    PNG
    media_image1.png
    331
    832
    media_image1.png
    Greyscale


Sharon further teaches adjusting the second model 46 as needed when predefined models 34 and 38 are put together and an area 50 surrounding the interface 48 is formed ([0026]). 

    PNG
    media_image2.png
    383
    588
    media_image2.png
    Greyscale

This can involve running a simulation or creating a computation model for FEA or analytical expressions of the area to determine if there are defects present in the area surrounding the interface when the parameters for the predefined models are used and adjusting the parameters of the second model in that area to create a part with minimal to no defects or distortion ([0026]-[0027]). The part is then additively manufactured according to the second model ([0028]).
The additive manufacturing system includes the elements depicted in Fig. 8 below, including controller 66 and device 62 with processor(s) 70 and storage device(s) 78 capable of executing computer-readable instructions defining a software program implementing the steps previously described and depicted in Figs. 1-7 ([0032]-[0045]).

    PNG
    media_image3.png
    534
    683
    media_image3.png
    Greyscale


Regarding claim 11, Sharon teaches a system (additive manufacturing system 60, Fig. 8, [0032]-[0045]), comprising: an additive manufacturing machine (additive manufacturing machine 68); one or more processors (processor(s) 70); and one or more non-transitory memory devices (non-transitory storage device(s) 78, [0038]), the one or more non-transitory memory devices storing computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations ([0032]), in performing the operations the one or more processors are configured to: 
Decompose a model representing a component into submodels that each correspond to a subcomponent of the component (access a CAD model defining a shape of a part and segregate the shape of the part into predefined shapes [0018]-[0019], Fig. 1 flowchart, Fig. 2-4), each of the subcomponents having a preselected metric associated therewith (shapes), the model being decomposed into the submodels based at least in part on the preselected metrics (segregated by shape);
Select a set of build parameters for each of the submodels based at least in part on the preselected metrics associated with the subcomponents (each of the models for the predefined shapes includes instructions for an energy source power level, scan path, and scan speed [0022]); and
Cause the additive manufacturing machine to additively manufacture the component in a single build by building up the subcomponents of the component using their respective selected sets of build parameters (additively manufacturing the part according to second model [0028], Fig. 1).
Sharon does not disclose the preselected metric is a “quality metric.” The instant disclosure does not explicitly define the meaning of “quality metric,” however, the specification appears to provide examples of such a metric in paragraph [0073], including a strength or durability requirement, a surface finish (e.g., a particular smoothness or roughness), a heat transfer capability, a resolution requirement, and a weight requirement. The specification states that the provided examples are not intended to be limiting.
In the same field of endeavor, Susnjara teaches a controlled additive manufacturing machine which receives a CAD model of a part, divides the CAD model into a plurality of sections, which may each have a distinct set of print parameters, and manufactures the part in a single printing process according to the print parameters for each section of the plurality of sections (Abstract, [0014], [0019], [0049]-[0050], [0058]-[0059], [0089]-[0090]). Some of the described print parameters in a geometry subcategory include metrics associated with at least resolution and/or surface finish, such as a tessellation chord tolerance parameter, a value indicative of the accuracy with which the toolpath follows the contour of the section or part ([0064]). Another includes an angle tolerance parameter, an angle indicative of the margin of error in creating a flat surface ([0088]). Susnjara teaches that, based on one or more of the described print parameters, such as those provided above which are considered as quality metrics, a slicing process may divide an electronic model, e.g., a CAD model, of a part into a number of sections ([0089]). The process then continues to produce a part ([0088]-[0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of Sharon to associate each of the subcomponents with a preselected quality metric, the model being decomposed into the submodels based at least in part on the preselected quality metric and selecting a set of build parameters for each of the submodels based at least in part on the preselected quality metric, in order to ensure each subcomponent is printed to a preferred accuracy or with a desired surface flatness, as taught by Susnjara.

Regarding claim 12, Sharon further discloses wherein the submodels include a first submodel and a second submodel, the first submodel corresponding to a first subcomponent and the second submodel corresponding to a second subcomponent of the subcomponents (Figs. 4-6), and wherein the one or more processors are further configured to:
Define an overlap region at an interface between the first subcomponent and the second subcomponent of the subcomponents (area 50 surrounding interface 48 between two sections 34 and 38, Fig. 6, [0026]); and
Determine a set of blended build parameters for the overlap region based at least in part on a first set of build parameters associated with the first submodel and a second set of build parameters associated with the second submodel (simulation run and build parameters adjusted in area 50 surrounding interface as needed to eliminate defects in the area surrounding the interface [0026]-[0028]), and
Wherein the component is additively manufactured in the single build using the determined set of blended build parameters (part is additively manufactured according to the adjusted model [0028]).

Regarding claim 13, Sharon in view of Susnjara teach the limitations of claim 11 as set forth above. Sharon further teaches wherein in causing the additive manufacturing machine to additively manufacture the component in the single build by building up the subcomponents of the component using their respective selected sets of build parameters, the one or more processors are configured to:
Cause the additive manufacturing machine to additively manufacture the component by building up a plurality of layers using one or more irradiation devices of the additive manufacturing machine (part is additively manufactured according to the model comprising instructions for energy source power level and scan settings, i.e., using one or more energy sources [0028]; any AM process can be used, such as laser or electron beam-based processes [0017]). 
While Sharon teaches that the second model for printing may have any shape and consist of any number of predefined models, and it is implied that the second model is built as depicted in Figs. 5-7, such that for at least one of the plurality of layers, at least two sets of the selected build parameters (build parameters for models 34 and 38) would be used to build up the at least one layer (the horizontal layer(s) including regions from both 34 and 38), this is not inherently the case since it is possible that the part is built oriented vertically. As such, Sharon does not explicitly disclose that for at least one of the plurality of layers, at least two sets of the selected build parameters are used to build up the at least one layer.
It is noted that the claim and the disclosure do not require the sets of selected build parameters to include different parameters.
In the same field of endeavor, Susnjara, introduced above, teaches that each layer may have a plurality of print parameters associated with the plurality of sections ([0021], [0090]). Susnjara teaches that it may be desirable to produce a part using different print parameters at separate areas of the part, for example an outside perimeter of the part having print beads with different dimensions than those used to form the internal structures of the part ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to explicitly provide that for at least one of the plurality of layers, at least two sets of the selected build parameters are used to build up the at least one layer, in order to build parts with different characteristics at different areas of the part, as taught by Susnjara.

Regarding claim 15, Sharon in view of Susnjara teach the limitations of claim 11 as set forth above. Sharon teaches applying their invention to any additive manufacturing process and provides examples of specific processes which each require an energy source such as a laser or electron beam ([0017]). Sharon teaches consideration of build parameters corresponding to energy sources, such as an energy source power level and scan settings ([0022]).
Sharon is silent regarding the claimed function of the one or more processors configured to: select an irradiation device type for each of the submodels based at least in part on the preselected quality metric associated with the subcomponents, and wherein the subcomponents are built up using their respective selected irradiation device type.
It is noted that the claim does not require multiple or different irradiation device types. Further the recitation of “wherein the subcomponents are built up using their respective selected irradiation device type” is directed toward an intended use of the claimed apparatus and does not appear to limit the structure of the apparatus.
While Sharon does not explicitly recite such function, it is clear that the programmed system of Sharon is capable of performing the function of selecting an irradiation device type for each of the submodels based at least in part on the preselected quality metric associated with the subcomponents, as the programmed system already performs the function of selecting an energy source power level, scan path, and scan speed based on preselected metrics for each of the submodels ([0022]). Performing the function of selecting an irradiation device type would prove useful in the event that the system includes more than one type of energy source, such as lasers with different wavelengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to further specify the function of selecting an irradiation device type for each of the submodels based at least in part on the preselected quality metric associated with the subcomponents, and wherein the subcomponents are built up using their respective selected irradiation device type, because Sharon teaches a system which is capable of performing the function and doing so would predictably provide the capability of choosing an irradiation device in a system including more than one type of irradiation device.

Regarding claim 21, Sharon in view of Susnjara teach the limitations of claim 11 as set forth above. Sharon teaches that each of the sections of the model is broken into layers for use in additively manufacturing the part ([0021], [0024]), and slicing a computer model into a plurality of layers is a typical step of an additive manufacturing process (Background [0002], [0016]).  
Sharon does not explicitly disclose the model is decomposed into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common multiple of a layer thickness of an adjacent subcomponent.
In the same field of endeavor, Susnjara, introduced above, teaches that layer height produced by the slicing process may be determined based on a parameter input by the user ([0062]), and the layer height print parameter defines a measurement of a thickness of each layer to be produced by the slicing process ([0067], [0078]). It is evident that the system of Susnjara features programming which includes slicing submodels at a defined thickness. Therefore, Susnjara teaches a system with programming which is capable of performing the function of decomposing the model into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common multiple of a layer thickness of an adjacent subcomponent. Since Susnjara teaches a first layer of a first section melding or joining with a first layer of a second section ([0090]), this functionality would ensure consistency in the layer formation between two sections by avoiding uneven layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to include the function of decomposing the model into the submodels such that each subcomponent that corresponds with the submodels is sliced at a layer thickness that is a least common multiple of a layer thickness of an adjacent subcomponent, as taught by Susnjara, in order to provide for consistency in the layer formation between different submodels.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon in view of Susnjara, applied to claim 11 above. Evidentiary support is provided by Saunders, “How process parameters drive successful metal AM part production,” originally published in Metal AM Vol. 4 No. 2, 2018.

Regarding claim 14, Sharon in view of Susnjara teach the limitations of claim 11 as set forth above. Sharon teaches wherein the sets of build parameters each include an energy source power and a scan velocity (instructions include an energy source power level and a scan speed [0022]). Sharon teaches the additive manufacturing machine may be laser- or electron beam-based, however Sharon is silent regarding the build parameters including a beam focal spot size.
However, one of ordinary skill in the art would readily recognize the build parameter of a beam focal spot size as a known build parameter regularly considered with parameters such as energy source power and scan velocity in the irradiation-based additive manufacturing systems taught by Sharon. See, e.g., pp. 3-4 of Saunders for a list of “critical parameters” typically considered in a laser-based AM process, which includes power, scanning velocity, and spot size. Furthermore, as the system taught by Sharon has programming which already includes the related build parameters of energy source power and scan velocity, the system is further capable of accounting for a parameter of beam focal spot size. Including such a parameter would conceivably allow the system to further tune the build process and provide increased resolution as desired.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor configuration of Sharon to include a build parameter of beam focal spot size because Sharon teaches a system which is capable of including the parameter and doing so would predictably provide further capability for optimizing the resolution of built parts.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 9-11), regarding claim rejections under 35 U.S.C. 101, that claim 11 is directed to patentable subject matter under Step 2A, Prong One of the eligibility analysis. Applicant also argues that claim 11 provides “significantly more” because the innovative concept of claim 11 improves the operation of current additive manufacturing devices. Applicant argues that claim 11 is directed to improving the functioning of an additive manufacturing machine and is therefore patentable under Prong Two.
The arguments have been considered but are not persuasive. The rejection of claim 11 outlines reasoning for why the claim is directed to an abstract idea at Step 2A (in summary, the claim recites an abstract idea and does not recite additional elements that integrate the abstract idea into a practical application). Since the apparatus is recited at a high degree of generality, it is not a particular practical application. Applicant argues that their invention is an improvement in the operation of current additive manufacturing devices but has not pointed to any particular section of the specification to support the allegation. To overcome the 101 rejection in this way, the claim must include all of the limitations that lead to the improvement. The specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology and the claim must reflect the improvement in technology. Since claim 11 recites any additive manufacturing system, and the disclosure is not specific to any particular type of additive manufacturing system, the assertions of an improvement are not commensurate in scope. For example, the claims do not reflect what type of additive manufacturing system is being improved. Please see MPEP 2106.05(a), II for examples of “improvements.”
Applicant argues (pp. 11-12), regarding claim rejections under 35 U.S.C. 102, that Sharon fails to disclose, teach, or suggest all of the elements of amended claim 11, specifically the recitation of a “quality metric.” Applicant states that the shape of a subcomponent (from Sharon) is different than a “quality metric.”
The arguments have been considered but are not persuasive. In response to the amendment, Susnjara has been applied in the current rejection to address the requirement of a “quality metric.” As described above, Susnjara teaches a similar process where metrics related to geometry and quality are considered in the dividing of a model into sections. One of ordinary skill in the art would have been motivated to apply the teachings of Susnjara to the invention of Sharon in order to achieve a desired resolution (accuracy) or surface finish of the additively manufactured object with a reasonable expectation of success.
Applicant argues (p. 13), regarding claim rejections of claims 13 and 21 under 35 U.S.C. 103, that Susnjara fails to overcome the deficiencies of Sharon but does not detail how this conclusion was reached. Applicant states that the dependent claims are allowable due to their depending from claim 11, which is not persuasive because claim 11 has not been found allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180268091 A1, Arisoy et al., teach optimized partitioning of solid 3D models for additive manufacturing. Arisoy teaches 3D solid models are recursively divided into smaller pieces that satisfy one or more print constraints, such as structural integrity and printed surface quality ([0021]).
WO 2019209326 A1, Ramirez et al., teach segmenting a model of a three-dimensional object into a plurality of sub-volumes at different resolutions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754